DETAILED ACTION
This is the Office action based on the 15658149 application filed July 24, 2017, and in response to applicant’s argument/remark filed on April 13, 2021.  Claims 1-2, 5-6, 8-12, 16-19, 21-23, 25 and 27-33 are currently pending and have been considered below.  Applicant’s cancellation of claims 3-4, 7, 13-15, 20, 24 and 26 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8-9, 12, 16-19, 21-23 and 25-26 rejected under 35 U.S.C. 103 as obvious over Valdivia et al. (U.S. PGPub. No. 20110163420), hereinafter “Valdivia”, in view of Kanarik et al. (U.S. PGPub. No. 20130119018), hereinafter “Kanarik”:
--Claims 1, 2, 5, 9: Valdivia teaches a method of increasing the aspect ratio of a feature (Fig. 4 and 7, [0030-0031]), comprising
(1)    loading a stack 300 comprising features 311 formed on a substrate 301 (Fig. 3A) into a process chamber, wherein trenches are defined between adjacent features silicon oxide layer ([0027]);
 (2)    flowing a gas comprising a hydrocarbon gas and an inert carrier gas into the chamber, wherein the inert carrier gas may be Ar ([0029, 0046]), then generate a first plasma to deposit a polymer layer on the features and the trenches (Fig. 3B, [0047]); then
 (3)    flowing a gas comprising NH3 and an Ar carrier gases ([0032, 0050]) into the chamber, then generate a second plasma (Fig. 3C, [0050-0051]), the etching is performed for 3-15 seconds ([0051]) to completely remove the polymer from a sidewall and the bottom of the trenches while leaving the sidewall of the feature “largely untouched”, thereby increasing the aspect ratio of the feature (Fig. 3C, [0035]), then
(4)    performing a plurality of cycles by repeating step (2) and (3) a plurality of times ([0055], Fig. 4).        In an embodiment, Valdivia further teaches that the first plasma maybe generated by using RF power at 2-800W and 2-30 mTorr.  Thus the second plasma that comprises NH3 inevitably comprises NH2 radicals, as evidenced by Xue-Yu et al. (“Detection of NH2 Radical in Ammonia Radio-Frequency Plasmas by Laser-Induced Resonance Fluorescence”, Chinese Physics Letters, 18 939, 2001), which shows plasma generated from NH3 gas using RF power at 50W comprising significant amount of NH2 radicals at about 0.04 mbar (30 mTorr), and Fisher (“On the interplay between plasma ions, radicals and surfaces: who dominates the interaction ?”, Plasma Sources Sci. Technol. 11 (2002) A105-A112, 2002), which shows plasma generated from NH3 gas using RF power at 25-175W (Fig. 2) comprising significant amount of NH2 radicals.  
2 radical in the plasma inevitably acts as adsorption-promoting agent, as taught by Applicant.        Valdivia fails to teach the Ar gas creates dangling bonds at the bottom surface of the trench, which is the exposed silicon oxide layer.
        Kanarik, also directed to plasma processing a substrate during semiconductor device manufacturing, teaches that when plasma processing a high aspect ratio feature it is necessary to modulate the ion-to-radical ratio in order to achieve etch selectivity and uniformity; however, the conventional method of pulsing the RF power is not sufficient to modulate the ion-to-radical ratio ([0004-0007]).  Therefore, Kanarik teaches to pulse the gas flow in addition to pulsing the RF power to widen the process window without requiring expensive hardware retrofitting to improve the ion-to-radical ratio, etch selectivity, uniformity and reverse RIE lag effect ([0043, 0016-0017]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to pulse the gas flows during the plasma etching, i.e. steps (2)-(6), in the invention of Valdivia because Kanarik teaches that this is necessary in order to achieve proper ion-to-radical ratio, selectivity, uniformity and avoid RIE lag effect.        Kanarik further discloses that the pulsing the gas may be performed a period of 0.5-5 seconds ([0035]), wherein the gas is ON for 70% and OFF for the other 30% of 3 and Ar into the chamber, then generate a plasma to etch the polymer from the sidewall and the bottom of the trench for 0.7 second.(iii) shutting off the NH3 gas, then treating the substrate with the Ar plasma for 0.3 second.(iv) repeating steps (ii) and (iii) for 15 cycles for a total etching time of 15 seconds, the etching completely removes the polymer from the bottom and sidewall of the trench.  Since the Kanarik teaches that the etching is not uniform across the wafer, during the last cycle the silicon oxide layer at the bottom of a trench in at least a region of the wafer may be exposed to the Ar plasma to form dangling bonds, then is treated with the NH3 plasma to form a silicon oxide surface comprising NH2 groups.(v) flowing the hydrocarbon gas into the chamber, then generating a plasma wherein the hydrocarbon reacts with the NH2 groups to adsorb to the silicon oxide surface to form a polymer layer at the bottom of the trench.(vi) flowing NH3 and Ar into the chamber, then generate a plasma to etch the polymer from the sidewall and the bottom of the trench for 0.7 second.(vii) shutting off the NH3 gas, then treating the substrate with the Ar plasma for 0.3 3 plasma to form a silicon oxide surface comprising NH2 groups.(ix) repeating steps (v)-(viii) for the plurality of times
        It is noted that this would read on all features of claim 1.
--Claim 6: Valdivia further teaches that the hydrocarbon gas may be CH4 ([0029, 0047, 0049]).  It is noted that CH4 is a -CH containing precursor and a monomer precursor. --Claim 8: Valdivia further teaches that the first plasma may further comprise C4F8 and CxHyFz ([0047]). Therefore, in step (v) the plasma comprising CH4 and C4F8 would adjust a fluorine-to-carbon content of the carbon-containing film remaining on top of the feature from the previous step. --Claims 12, 16, 17, 19: Valdivia teaches the invention as above. Valdivia further teaches that the substrate comprising feature 311 may be provided by forming a patterned photoresist mask 310 on an underlayer 301. In an embodiment Valdivia teaches that a patterned photoresist mask may be formed by exposing a photoresist layer in the presence of a reticle, then developing the exposed photoresist layer to form the pattern. It is noted that the developing would etch features into the photoresist layer to form the pattern.
4F8 and CxHyFz ([0047]). Therefore, in step (v) the plasma comprising C4F8 and CxHyFz would adjust a fluorine-to-carbon content of the carbon-containing film remaining on top of the feature from the previous step.
--Claims 18, 25: Valdivia further teaches that the substrate 301 may comprise silicon oxide ([0027]). Therefore, the bottom of the trench between adjacent features 311 comprises silicon dioxide. Although Valdivia is silent about whether the etching would etch the substrate 301, since the substrate 301 is exposed to the etching, the etching inevitably remove some material from the substrate 301 because the etch selectivity between the carbon-containing film and the substrate cannot be infinity.
--Claim 20: Valdivia further teaches that the stack 300 comprises a photoresist mask 311 ([0025]). It is noted that the etching also completely remove the polymer layer from the substrate 301 that is exposed through the photoresist mask 311 while leaving the substrate 301 untouched, as shown in Fig. 3C and 3E.
--Claims 21, 24: Valdivia further teaches that the substrate 300 comprises a dielectric anti-reflective coating ([0027]).
--Claims 22, 23: Valdivia further teaches that the etching may comprise a plasma generate by 2 to about 800 W at 13.5 MHz ([0051]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a 1000 W power source to generate the plasma.
--Claim 26: It is noted that since steps 2 and 3 are repeated a plurality of times, the substrate is exposed to a CH4
Claims 10-11, 27-31 rejected under 35 U.S.C. 103 as obvious over Valdivia in view of Kanarik as applied to claim 1 above, and further in view of Chen (U.S. PGPub. No. 20140061870), hereinafter “Chen”:
--Claims 10, 11, 27, 28, 29, 30, 31: Valdivia as modified by Kanarik teaches the invention as above. Valdivia and Kanarik are silent about purging after the NH3 plasma step and before the CH4 deposition step
        Chen teaches a method of processing a substrate comprising flowing a first gas into a chamber containing the substrate, then purging the chamber, then flowing a second gas into the chamber, then purging the chamber, then repeating the above two steps (Fig. 6, [0034]), wherein the purging step is to purge residues of the first gas or the second gas from the chamber. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to purge the chamber after each deposition or etching step in the invention of Valdivia because Chen teaches that this would purge residues of the first gas or the second gas from the chamber.          It is noted that since steps 2 and 3 are repeated a plurality of times, the substrate is exposed to a CH4 and the Ar treatment repeatedly.
        It would also have been obvious to one of ordinary skill in the art at the effective filing date of the invention to stop the reactant gas flow at the end of each step in the invention of Valdivia. Since the chamber is pumped down during the etching the chamber is inevitably purged as the reactant gas being stopped at the end of step (2) and before step (3) starts. Similarly, the chamber is inevitably purged as the reactant gas being stopped at the end of each cycle. 
Allowable Subject Matter
 Claims 32-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 32 and 33, none of the cited prior arts teaches the feature “the exposing the functionalized surface to the carbon-containing precursor to form the carbon-containing film includes performing an atomic layer disposition (ALD) to form the carbon-containing film” in the context of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered as follows:-- It is noted that the specification discloses in paragraph 0023-0026 that “(a) preferred method for promoting adsorption of the carbon-containing material 204 includes exposing the surface to an ammonia plasma so that the surface is occupied by reactive -NH2 bonds, an adsorption-promoting agent 202.  Rendering the surface functionalizable by -NH2 may require pretreatment by a halogen material. However, ion bombardment from an inert gas plasma alone is often sufficient to create the dangling bonds to receive NH2 radicals.  The NH2 groups on the surface are then reactive with 2 radicals; thenii) exposing the surface to an ammonia plasma so that the surface is occupied by reactive -NH2 bonds; theniii) exposing the -NH2 with an organic material or polymer precursors to form a carbon-containing material; then iv) bombarding the carbon-containing material with low and controlled energy ions.        All of the above steps, which are recited in claim 1, are disclosed by Valdivia modified by Kanarik, as explained above.  It is noted that although Valdivia modified by 2 to the dangling bonds, or the reacting of the CH4 with the adsorbed NH2, since the substrate, the Ar plasma, the NH3 plasma, and the CH4 plasma taught by Valdivia modified by Kanarik, such reactions described above would occur, as taught by applicant.  It is noted that, according to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this 
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713